Filed Pursuant to Rule 424(b)(5) Registration No. 333-158898 The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed.This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated September 17, 2009 PROSPECTUS (Supplement) (To Prospectus dated April 29, 2009) Franklin Street Properties Corp. 6,000,000 Shares of Common Stock We are selling 6,000,000 shares of common stock. Our common stock is listed on the NYSE Amex under the symbol “FSP.” The last reported sales price of our common stock on NYSE Amex on September 16, 2009 was $14.82 per share. Shares of our common stock are subject to certain restrictions on ownership and transfer designed to preserve our qualification as a real estate investment trust for federal income tax purposes. See “Description of Capital Stock” and “Material United States Federal Income Tax Considerations” in this prospectus supplement. Investing in our common stock involves risks.You should carefully consider the information under the headings “Risk Factors” on page S-3 of this prospectus supplement and beginning on page 5 of our Annual Report on Form 10-K for the year ended December 31, 2008, which is incorporated by reference into this prospectus supplement, for a description of various risks you should consider in evaluating an investment in the shares. Per Share Total Public offering price $ $ Underwriting discount $ $ Proceeds, before expenses, to us $ $ The underwriter has a 30-day option to purchase up to 900,000 additional shares from us to cover over-allotments, if any, at the public offering price per share, less the underwriting discount and less an amount per share equal to any dividends or distributions declared by us and payable on the common stock initially purchased, but not payable on the common stock purchased pursuant to this over-allotment option. The underwriter expects to deliver the shares on or about, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. Sole Book-Running Manager Robert W. Baird & Co. , 2009 Table of Contents Prospectus Supplement Page About This Prospectus Supplement S-1 Summary S-2 Risk Factors S-3 Use of Proceeds S-3 Description of Capital Stock S-4 Material United States Federal Income Tax Considerations S-8 Underwriting S-17 Legal Matters S-19 Experts S-19 Prospectus About This Prospectus 1 About Franklin Street Properties Corp. 1 Risk Factors 2 Special Note Regarding Forward-Looking Information 2 Available Information 2 Incorporation of Certain Information By Reference 3 Description of Capital Stock 3 Use of Proceeds 4 Selling Stockholders 4 Plan of Distribution 5 Material United States Federal Income Tax Considerations 7 Legal Matters 19 Experts 19 You should rely only on the information contained or incorporated by reference into this prospectus supplement and the accompanying prospectus.We have not, and the underwriter has not, authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and the underwriter is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.The information in this prospectus supplement and the accompanying prospectus is current as of the date such information is presented.Our business, financial condition, results of operations and prospects may have changed since those dates. About This Prospectus Supplement This document is in two parts.The first part is the prospectus supplement, which describes the specific terms of this offering.The second part, the accompanying prospectus, provides more general information, some of which may not apply to this offering. If there is any inconsistency between the information in this prospectus supplement and the accompanying prospectus or documents incorporated by reference, you should rely on the information in this prospectus supplement. We may also add, update or change in a prospectus supplement any of the information contained in this prospectus supplement. This prospectus supplement, together with the accompanying prospectus, any applicable prospectus supplements and documents incorporated by reference and any “free writing prospectuses,” includes all material information relating to this offering. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference in the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. This prospectus supplement and the accompanying prospectus do not contain all the information set forth in the registration statement and the exhibits and schedules to the registration statement, because some parts have been omitted in accordance with the rules and regulations of the Securities and Exchange Commission.
